NUMBER 13-11-00551-CR

                          COURT OF APPEALS

                 THIRTEENTH DISTRICT OF TEXAS

                   CORPUS CHRISTI - EDINBURG


JUAN ANTONIO CASTILLO,                                                  Appellant,

                                        v.

THE STATE OF TEXAS,                                                     Appellee.


                  On appeal from the 105th District Court
                        of Kleberg County, Texas.


                                    ORDER
    Before Chief Justice Valdez and Justices Rodriguez and Garza
                          Order Per Curiam

      This cause is before the Court on appellant's motion for extension of briefing

deadline because the reporter’s record is incomplete. On September 23, 2013, this

Court granted appellant’s motion to supplement the reporter’s record.   Appellant is

                                         1
requesting that this Court set a deadline for completion of the reporter’s record and to

reset the briefing deadline once the record is complete.

         The Court, having fully examined and considered appellant's motion, is of the

opinion that, in the interest of justice, appellant's motion should be granted with order.

Appellant's motion for extension of briefing deadline is GRANTED. The court reporter is

directed to prepare a supplemental reporter’s record to include the original plea

proceedings from December 3, 2009, and December 8, 2009.                  The supplemental

reporter’s record shall be filed with this Court within twenty (20) days from the date of this

order.

         The Honorable Stephen W. Byrne, counsel for appellant, is hereby ORDERED to

file the appellate brief with this Court within thirty (30) days after the filing of the

supplemental reporter’s record.

                                                                        PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 23rd
day of October, 2013.




                                              2